DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 11/26/2019. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Foreign priority. The applicant claims Domestic priority to a provisional application filed on 11/29/2018.

Claim Objections
Claims 1, 10 and 12 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -2, and 4 - 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 guidance for subject matter eligibility. The claims fail to produce a real world tangible output. The claims constantly evaluate and observe the status of a system in relation to a real time clock with respect to an operation. Although, claim 3 discloses charging operation. The claims do not identify how the charging is performed or what structure is used to perform the charge and the structure to control the execution of charging. The claims recite a method. This judicial exception is not integrated into a practical application because the claims do not produce a real world tangible output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify any structure to produce the real world tangible output. The claims disclose a charging operation in claim 3. However, the claims do not identify how such an operation is performed and the structure that executes the operation. Thus, the claims fail the second prong of the 209 guidance and is not eligible for patent protection.
Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 guidance for subject matter eligibility. The claims fail to produce a real world tangible output. The claims constantly evaluate and observe the status of a system in relation to a real time clock with respect to an operation of and idle or sleep mode. The claims recite a method. This judicial exception is not integrated into a practical application because the claims do not produce a real world tangible output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify any structure to 
Claims 12, 13, and 15 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 guidance for subject matter eligibility. The claims fail to produce a real world tangible output. The claims constantly evaluate and observe the status of a system in relation to a real time clock with respect to an operation. The claims do not identify how the charging is performed or what structure is used to perform the charge and the structure to control the execution of charging. Although, claim 14 discloses charging operation. The claims recite an apparatus. This judicial exception is not integrated into a practical application because the claims do not produce a real world tangible output. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify any structure to produce the real world tangible output. The claims disclose a charging operation in claim 3. However, the claims do not identify how such an operation is performed and the structure that executes the operation. Thus, the claims fail the second prong of the 209 guidance and is not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims do not identify any structure for how the method and apparatus perform the evaluation and observation. The claims do not identify a tangible real world output. The claims perform various checks in claims 4, 5, 10, 11, and 18 but those checks do not produce an output. 
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims state the feature of  “an operation” without stating what the operation constitutes. Therefore, the claim does not identify what the method or system perform or produce and not a real world tangible output.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto US 2014/0316671 in view of Hanssen US 2010/0106351.
As per claim 1, A method comprising: 
determining, from information provided by a real time clock of a vehicle control system of a utility vehicle, a first current time; (Okamoto paragraph 0276 discloses, “The ECU 10 may acquire the current time by using a real-time clock which is provided in the ECU 10 itself,”)
determining, by the vehicle control system and using the first current time from the real time clock, whether a start time has arrived for starting an operation that is performed using at 
initiating, by the vehicle control system if the start time has arrived, the operation; (Hanssen paragraph 0048 teaches, “The real time clock wakes up the system infrequently and 
periodically to observe status of the battery, during times when the vehicle is not being driven or charged.”)
determining, from information provided by the real time clock, a second current time, the second current time being later than the first current time; (Okamoto paragraph 0276 discloses, “that is, the deceleration start time, the return start time, and the return end time.”)
determining, by the vehicle control system and using the second current time from the real time clock, whether an end time for the operation has arrived; (Okamoto paragraph 0276 discloses, “that is, the deceleration start time, the return start time, and the return end time.”) and 
terminating, by the vehicle control system if the end time has arrived, the operation. (Okamoto paragraph 0276 discloses, “that is, the deceleration start time, the return start time, and the return end time.”)
Okamoto discloses a system and method for using a real time clock to initiate an operation of the vehicle. Okamoto does not disclose a wake or rest operation of a vehicle. Hanssen teaches of a vehicle waking or resting based upon a triggering event. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hanssen et.al. into the invention of Okamoto. Such incorporation is motivated by the need to ensure accurate powering and operation of vehicle so as to not deplete the power source.
As per claim 2, The method of claim 1, further including the steps of: time stamping, by the vehicle control system using information provided by the real time clock, data of an event associated with at least one of the steps of initiating and terminating the operation; (Okamoto paragraph 0246)  and 
recording the event. (Okamoto paragraph 0243 discloses, “In order to give an incentive, the ECU 10 saves a top travel record which shows a travel history of a self-vehicle as a top of the platoon based on the platoon information and the information acquired from the navigation device 30.”)
Asper claim 10, A method comprising: 
determining, from information provided by a real time clock of a vehicle control system of a utility vehicle, a current time; (Okamoto paragraph 0276 discloses, “The ECU 10 may acquire the current time by using a real-time clock which is provided in the ECU 10 itself,”)
determining, by the vehicle control system using at least the current time from the real time clock, whether at least one predetermined wake-up time has arrived; (Okamoto paragraph 0276 discloses, “The current time is acquired in order to synchronize the following timings among the platoon vehicles”)
transmitting, by the vehicle control system if the at least one predetermined wake- up time has arrived, a wake-up signal to one or more components of the vehicle control system; (Hanssen paragraph 0048 teaches, “The real time clock wakes up the system infrequently and 
periodically to observe status of the battery, during times when the vehicle is not being driven or charged.”)
performing, by the vehicle control system in response to transmitting the wake-up signal, at least one status check on the one or more components of the vehicle control system; (Hanssen 
transmitting, by the vehicle control system and after completion of the at least one status check, a signal to return the one or more components of the vehicle control system to an idle or sleep mode. (Hanssen paragraph 0220 teaches, “Further, the ECU 10 recognizes where the next rest point would be when a service area, a rest area or the like is set up as a relay point by the navigation device 30.”)
As per claim 12, An apparatus comprising: 
a utility vehicle having a vehicle control system; (Okamoto paragraph 0048 discloses, “ The platoon travel controller 10 is a computer provided with CPU, ROM, RAM (none illustrated), together with other parts.  Hereafter, the platoon travel controller 10 may simply be referred to as an ECU 10.”) and 
at least one real time clock communicatively coupled to the vehicle control system, the vehicle control system configured to take action with respect to an operation performed at least in part by the vehicle control system in response to a current time provided by the at least one real time clock corresponding to a stored predetermined time.(Okamoto paragraph 0276 discloses, “The ECU 10 may acquire the current time by using a real-time clock which is provided in the ECU 10 itself, or may acquire the current time from the navigation device 30.  The current time is acquired in order to synchronize the following timings among the platoon vehicles, that is, the deceleration start time, the return start time, and the return end time.  Further, when the current time is acquired in Step S262, the deceleration start time may be calculated.”) and (Hanssen paragraph 0048 teaches, “The real time clock wakes up the system 
As per claim 13, The apparatus of claim 12, wherein the stored predetermined time comprises both a start time for the operation and an end time for the operation. (Okamoto paragraph 0276)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.